DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/23/2022.  These drawings are acceptable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6 and  9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kjellman (2018/0133529).
Regarding claim 1, Kjellman shows a safety monitoring device (fig 1) for fire extinguishing systems, characterized in that it comprises a main body (the element that surrounds chamber 150 and has the opening for element 134) couplable to any type of heads of a fire extinguishing system, that has a fluid outlet, of  electric, pneumatic, hydraulic or manual activation and a thread (threads on 115) of a discharge valve, possessing a sensor (the sensor includes elements 132, 138 and 134) protruding as a button contact at a lower part of the main body (fig 4) , connected to an electronic board 
Regarding claim 2, the sensor comprises a push-button of end of line, NA or NC (the switch is  a push button switch),  so that the push button (133) protrudes at the lower part of the main body (fig 4), so that, when the head  is fully screwed  to the surface of the discharge valve (115, 114) .
Regarding claim 5,  for coupling the main body, screwed between the discharge valve  or device of a bottle reservoir or extinguishing system, an internal nut (118) has been provided to the housing (116) of the main body  provided with a lower thread (threads on 118).  
Regarding claim 6,  the internal nut (118) is coupled in an axis of the housing (fig 4), so that the main body (1) freely rotates about it, to be able to place it in any position.  
Regarding claim 9,  wherein the fire extinguishing system comprises a bottle cylinder (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3  and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellman (2018/0133529) in view of Tischhauser et al. (4,700,027).
Regarding claims 3 and 11, Kjellman shows all aspects of the applicant’s invention as in claims 2 and 5 above, but fails to disclose  the sensor  is housed behind a protecting cover laterally fastened on the body  by screws, together with the electronic board  and a power strip  from which a wiring through a gland, connect with the control room.  
However, Tischhauser et al. teaches a sensor (14, 18) that is housed behind a protecting cover (10, or the cover that screws to the screw holes in 10) laterally fastened on the body  by means of screws (the screw holes in 10). Tischhauser et al. also teaches that the electronic board (12) and power strip (16) are also hosed behind the protective cover (fig 1). Additionally, the examiner notes that since the container 10 is fluid resistant, the wires leaving the container form the sensor must pass through some sort of gland.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to enclose the sensor of Kjellman with a 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add an electronic board and power strip to the device of   Kjellman as modified above and have them located behind the protective cover in order to power the sensor.
Lastly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to have the wires that leave the sensor, board and power strip  travel though a gland in order to keep fluid away from the sensor.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellman (2018/0133529) as modified by Tischhauser et al. (4,700,027) above, further in view of Rogala et al. (9,714,718).
Regarding claims 4 and 12, Kjellman as modified above shows all aspects of the applicant’s invention as in claims 3 and 5, but fails to show, the wiring connects in series with other bottles or the extinguishing system. 
However, Rogala et al. teaches multiple wires from sensors in multiple bottles connected in series (fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect multiple sensors and bottles to the system in order to monitor more than one connection with the control center.

s 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellman (2018/0133529) in view of Hansen (4,304,424).
Regarding claims 6 and 7, Kjellman shows all aspects of the applicant’s invention as in claim 5 above, but fails to disclose  the internal nut, has a transversal hole, in a upper thickening, and the main body has a lug  in which a tightening and locking bolt is inserted.  
However, Hansen teaches a connection that includes a transverse hole (5) through a main body (16) in which a locking bolt (37) is inserted.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a transverse hole to the main body and have a locking bolt be threaded into it in order to prevent rotation and separation of the main body from the bottle.

Claims 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellman (2018/0133529) in view of Hansen (4,304,424).
Regarding claims 8, 14 and 15, Kjellman shows all aspects of the applicant’s invention as in claim 2, 5 and 6 above, but fails to disclose that the main body has a thread  adapted for inserting a6VOLA-0152US-41.823-P-WO-US locking screw  that crosses the wall of the housing  and is interlocked,  in the internal nut.
However, Hansen teaches a connection that includes a main body (16). The main body possesses a thread (for 37)  adapted for inserting a6VOLA-0152US-41.823-P-WO-US locking screw (37)  that crosses the wall of the housing  and is interlocked, prisoner, in the internal nut.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a thread to the main body and have a .


Claims 1, 2, 5, 6 and  9 /are rejected under 35 U.S.C. 103 as being unpatentable over Kjellman (2018/0133529) in view of Tischhauser et al. (4,700,027).
Regarding claim 1, Kjellman shows a safety monitoring device (fig 1) for fire extinguishing systems, characterized in that it comprises a main body (the element that surrounds chamber 150 and has the opening for element 134) couplable to any type of heads of a fire extinguishing system, that has a fluid outlet, of  electric, pneumatic, hydraulic or manual activation and a thread (threads on 115) of a discharge valve, possessing a sensor (the sensor includes elements 132, 138 and 134) protruding as a button contact at a lower part of the main body (fig 4) , connected to an electronic board (20) and, through it, to a control room, programmable automaton or other control means (20) of the extinguishing system,  wherein the main body  comprises a housing with a circular opening (opening for 134)  such that when the safety monitoring device is coupled through the housing  to an activation head (116) and the activation head  is screwed to the discharge value (115), the sensor  directly contacting surface of the discharge valve (fig 4) to detect whether the activation head (116) is correctly screwed on and that, if the activation head  is not contacting the surface, sends a signal, through the electronic board, to a control room of the installation (the room where 20 is located).  
But fails to disclose that the sensor has a single piece bush button element.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field make the bush button sensor of Kjellman have a single piece push button in order to reduce the number of elements therefore simplifying the design. 
Regarding claim 2, the sensor comprises a push-button of end of line, NA or NC (the switch is  a push button switch),  so that the push button (133) protrudes at the lower part of the main body (fig 4), so that, when the head  is fully screwed  to the surface of the discharge valve (115, 114) .
Regarding claim 5,  for coupling the main body, screwed between the discharge valve  or device of a bottle reservoir or extinguishing system, an internal nut (118) has been provided to the housing (116) of the main body  provided with a lower thread (threads on 118).  
Regarding claim 6,  the internal nut (118) is coupled in an axis of the housing (fig 4), so that the main body (1) freely rotates about it, to be able to place it in any position.  
Regarding claim 9,  wherein the fire extinguishing system comprises a bottle cylinder (12).

Regarding claims 3 and 11, Kjellman as modified above shows all aspects of the applicant’s invention as in claims 2 and 5 above, but fails to disclose  the sensor  is housed behind a protecting cover laterally fastened on the body  by screws, together 
However, Tischhauser et al. teaches a sensor (14, 18) that is housed behind a protecting cover (10, or the cover that screws to the screw holes in 10) laterally fastened on the body  by means of screws (the screw holes in 10). Tischhauser et al. also teaches that the electronic board (12) and power strip (16) are also hosed behind the protective cover (fig 1). Additionally, the examiner notes that since the container 10 is fluid resistant, the wires leaving the container form the sensor must pass through some sort of gland.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to enclose the sensor of Kjellman as modified above with a protective cover that is screwed I to place in order to keep fluid away from the sensor as taught by   Tischhauser et al.  (fluid resistant container).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add an electronic board and power strip to the device of   Kjellman as modified above and have them located behind the protective cover in order to power the sensor.
Lastly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to have the wires that leave the sensor, board and power strip  travel though a gland in order to keep fluid away from the sensor.

s 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellman (2018/0133529) as modified by Tischhauser et al. (4,700,027) above, further in view of Rogala et al. (9,714,718).
Regarding claims 4 and 12, Kjellman as modified above shows all aspects of the applicant’s invention as in claims 3 and 5, but fails to show, the wiring connects in series with other bottles or the extinguishing system. 
However, Rogala et al. teaches multiple wires from sensors in multiple bottles connected in series (fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect multiple sensors and bottles to the system in order to monitor more than one connection with the control center.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellman (2018/0133529) as modified by Tischhauser et al. (4,700,027) above, further in  view of Hansen (4,304,424).
Regarding claims 6 and 7, Kjellman as modified above shows all aspects of the applicant’s invention as in claim 5 above, but fails to disclose  the internal nut, has a transversal hole, in a upper thickening, and the main body has a lug  in which a tightening and locking bolt is inserted.  
However, Hansen teaches a connection that includes a transverse hole (5) through a main body (16) in which a locking bolt (37) is inserted.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a transverse hole to the main body and .

Claims 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjellman (2018/0133529) as modified by Tischhauser et al. (4,700,027) above, further in view of Hansen (4,304,424).
Regarding claims 8, 14 and 15, Kjellman as modified above shows all aspects of the applicant’s invention as in claim 2, 5 and 6 above, but fails to disclose that the main body has a thread  adapted for inserting a6VOLA-0152US-41.823-P-WO-US locking screw  that crosses the wall of the housing  and is interlocked,  in the internal nut.
However, Hansen teaches a connection that includes a main body (16). The main body possesses a thread (for 37)  adapted for inserting a6VOLA-0152US-41.823-P-WO-US locking screw (37)  that crosses the wall of the housing  and is interlocked, prisoner, in the internal nut.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a thread to the main body and have a locking screw be threaded into it in order to prevent rotation and separation of the main body from the bottle.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments concerning the 102 rejection of Kjellman, the examiner notes that the office action is interpreting the sensor  to include elements 132, 138 and 134. The claims do not recite any structure preventing the examiner from using this interpretation. Additionally, a 103 rejection has been provided above with Kjellman in view of Tischhauser to modify the two-piece push button of Kjellman to a single push button.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/4/2022